Citation Nr: 0731124	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the feet 
and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer.  In July 2007, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  Transcripts of those hearings are of 
record.  

During the May 2006 RO hearing and the July 2007 Board 
hearing, the veteran presented argument that could be 
construed as a petition to reopen a claim for service 
connection for a right ankle disorder, other than arthritis.  
In an August 1972 rating decision, the RO denied a claim for 
service connection for a right ankle condition, diagnosed as 
Achilles tendonitis.  A petition to reopen a claim for 
service connection for a right ankle disorder other than 
arthritis, i.e., Achilles tendonitis, is referred to the RO 
for appropriate action.  

The veteran has characterized his current claim as one for 
arthritis of the feet and ankles.  Because this is a claim 
for a condition not previously identified and involves both 
feet and both ankles rather than merely the right ankle, the 
Board has treated this claim as distinct from the claim 
described in the preceding paragraph.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  In a May 2006 statement, he 
also claimed arthritis of the whole body as secondary to 
arthritis of his feet and ankles.  The claims file shows that 
the RO has since denied his claim for whole body arthritis.  
Therefore, the only claim currently within the Board's 
jurisdiction is that for entitlement to service connection 
for arthritis of the feet and ankles.  




FINDING OF FACT

The veteran's current arthritis of the feet and ankles did 
not have its onset during active service and is not 
etiologically related to active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of the feet and ankles have not been met.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letters dated 
in January 2003 and May 2006.  The January 2003 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in April 2003.  The veteran was informed of the 
requirements of a successful service connection claim and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The May 2006 letter notified the veteran as to assignment of 
disability ratings and effective dates.  Although this notice 
did not precede the initial adjudication no prejudice can 
result to the veteran from this timing error.  In this 
regard, the Board is denying the veteran's claim, rendering 
moot any questions as to these downstream elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment providers 
and a letter from an individual identifying herself as a 
registered nurse.  A VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), dated in May 2006, is also of record.  This 
form lists Baton Rouge General Hospital and the dates of 
treatment of December 21, 2004 to December 24 2004.  The 
condition for which treated is not specified, nor is the 
address of the hospital.  

VA records from December 2004 contain the veteran's 
complaints of a gout flare-up of his hand.  VA clinic notes 
eight days later document communication between VA and the 
Baton Rouge General Hospital regarding the veteran's 
admission to that hospital described as following a gout 
attack, dehydrated with an elevated international normalized 
ratio, and with a diagnosis of atrial fibrillation with rapid 
ventricular response and coumadin toxicity.  VA clinic notes 
also indicate a physician suggestion that the veteran be 
given 0.5 milligrams of vitamin K for international 
normalized ratio of 6.  Given that the veteran had just 
reported gout flare-up of his hand, these notes show that the 
veteran was treated at the Baton Rouge General Hospital for 
medical conditions not relevant to his claim on appeal.  

Additionally, the May 2006 Form 21-4142 is incomplete, 
specifying neither the conditions for which the veteran was 
treated nor the address of the Baton Rouge General Hospital.  
The veteran was advised in the January 2003 notice letter 
that while VA would help him obtain records from non-federal 
sources, it was his responsibility to support his claim with 
appropriate evidence.  VA's duty to assist does not extend to 
situations where the veteran fails to provide the information 
needed to request his records; in this case, an address of 
the source of evidence in this case and an indication that 
the records address the claim at issue.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  This is particularly true 
here, where all evidence indicates that the admission at the 
Baton Rouge General Hospital was for conditions not relevant 
to the claimed disability.  Therefore, the Board finds that 
VA has no duty to assist the veteran in obtaining these 
records.  See 38 C.F.R. §§ 3.159 (c).  The veteran has not 
sought VA assistance in obtaining any other evidence.

In August 2004, the veteran was afforded a VA medical 
examination of his feet and ankles to determine whether he 
suffered from any disability.  His representative has 
requested another examination to determine whether his 
claimed arthritis is related to his service.  Board hearing 
transcript at 7.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, no competent evidence of record shows that the veteran 
suffered from arthritis of the feet and ankles during his 
service.  Furthermore, there is no competent evidence of an 
association between his current complaints of feet and ankle 
pain and his active service.  As stated below, the Board 
finds that the veteran is not competent to provide such an 
association in this case.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnoses of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  For these 
reasons, the Board declines to afford the veteran another 
medical examination or obtain a medical opinion.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

The veteran contends that he currently has arthritis of the 
feet and ankles that first began during service.  
Specifically, he testified during the May 2006 DRO hearing to 
his belief that this arthritis is related to marching during 
service and evidenced by a sprained right ankle during 
service.  DRO hearing transcript at 3.  Further, he testified 
that he had pains and aches during service and following 
service he was examined and told that he had arthritis which 
would get worse.  Id.  

During the May 2007 Board hearing, the veteran testified that 
only his right ankle was painful during service and 
attributed this to a sprain.  Board hearing transcript at 4.  
He testified that he first developed problems with his left 
ankle in the middle or late 1980s.  Id. at 5.  He also 
essentially repeated testimony, given at the DRO hearing, 
that he had sore feet and ankles during and since service, 
corrected by wearing cowboy boots for support and using 
aspirin to control the pain, which he has been unable to do 
since his cardiovascular event.  Id. at 6.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnoses of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Service medical records contain no evidence of arthritis of 
the veteran's feet or ankles.  A physical profile record 
dated in October 1970 indicates that the veteran was to have 
no prolonged standing, marching or crawling, and that this 
condition was temporary.  A separation report of medical 
examination, dated in February 1972, shows that clinical 
evaluation of the veteran's feet and lower extremities was 
normal.  The veteran indicated on this form that he was in 
good health except for his right ankle, below which is a 
notation indicating that the veteran had achilles tendonitis, 
painful in boots only.  

Post service, a June 1972 x-ray of the veteran's right ankle 
showed that the bony structures were intact, there were no 
significant soft tissue calcifications, and the joint spaces 
were normal.  A November 2002 VA pain management clinic note 
indicates that the veteran complained of pain in both ankles 
for years, which had worsened in the previous four years.  He 
also described pain in his left foot consisting of a constant 
burning sensation across the top medial portion of the foot.  
A VA problems list includes a May 2001 entry of 
osteoarthritis, generalized, involving unspecified site.  

In October 2004, the veteran underwent VA examination of his 
feet.  He reported pain, stiffness, and swelling of both feet 
and ankles, which flares during high humidity or cold or hot 
weather.  He also reported that he had been diagnosed with 
gout and osteoarthritis.  Physical examination found mild 
edema of the left foot and ankle.  X-rays were unremarkable, 
showing some joint narrowing of the first metatarsophalangeal 
bilaterally.  An x-ray report also showed calcaneal spur 
formations bilaterally, but did not mention arthritis.  The 
ankle joint and subtalar joint were normal and there was x-
ray evidence of soft tissue edema, bilaterally.  A diagnosis 
was provided of osteoarthritis of both feet.  This diagnosis 
included that there was no x-ray evidence of joint pathology.  

While the veteran has a diagnosis of arthritis of his feet, 
based upon a physical examination, it is questionable whether 
the veteran currently has arthritis of his ankles.  The only 
evidence of arthritis of his ankles, from a medical 
professional, is an April 2004 letter from a registered nurse 
indicating that he has arthritic ankles, with no explanation 
as to how she arrived at that conclusion.  Regardless, 
assuming without deciding that he does have arthritis of the 
feet and ankles, his claim nevertheless fails as there is no 
competent evidence that the arthritis is related to his 
active service.  

No medical evidence of record shows that the veteran had 
arthritis of the feet or ankles during service or within one 
year of separation from service.  Nor is there any competent 
medical evidence showing that arthritis had its onset during 
service or is related to any in-service disease or injury.  
Despite the veteran's assertion that he was diagnosed with 
arthritis either at separation from service or shortly after 
service, the discharge examination report and the June 1972 
VA examination report do not mention arthritis.  In fact, 
arthritis of the right ankle was not shown on x-ray in June 
1972.

During both the May 2006 hearing and the July 2007 hearing, 
the veteran seemed to argue that that his right ankle sprain 
during service was evidence of onset of arthritis, resulting 
from extensive marching.  See Board hearing transcript at 3 - 
5; see also DRO hearing transcript at 3 -3 5.  However, the 
veteran's statements regarding a nexus are not competent 
evidence.  In this regard, the Board finds that determining 
the etiology of arthritis is not the type of question that a 
person without medical knowledge greater than that of a 
layperson is competent to provide evidence of.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no evidence of arthritis in service or during a 
presumptive period and no competent evidence providing a 
nexus between any current arthritis of the feet and ankles 
and the veteran's active service, the veteran's claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for arthritis of the feet 
and ankles is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


